[Cite as State v. Angers, 2021-Ohio-3640.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                               AUGLAIZE COUNTY




STATE OF OHIO,
                                                         CASE NO. 2-21-04
       PLAINTIFF-APPELLEE,

       v.

BRIAN D. ANGERS,                                         OPINION

       DEFENDANT-APPELLANT.



                    Appeal from Auglaize County Municipal Court
                           Trial Court No. 2020-TRC-1615

                          Judgment Reversed, Cause Remanded

                            Date of Decision: October 12, 2021



APPEARANCES:

        Nick A. Catania for Appellant

        Joshua A. Muhlenkamp for Appellee
Case No. 2-21-04


WILLAMOWSKI, P.J.

       {¶1} Defendant-appellant Brian D. Angers (“Angers”) appeals the

judgment of the Auglaize County Municipal Court, alleging that there was not a

legal basis for the traffic stop of his vehicle or the resulting investigation into

whether he was operating a vehicle under the influence. For the reasons set forth

below, the judgment of the trial court is reversed.

                           Facts and Procedural History

       {¶2} On May 2, 2020, Jaime Wick (“Wick”) was working an overnight

shift in a gas station store in St. Marys, Ohio. Tr. 10. A man, who was later

identified as Angers, parked a “grayish blue” car at a pump at the station and walked

into the store. Tr. 4, 18-19. Wick testified that Angers was “staggering and wobbly”

as he walked into the store at the station. Tr. 17. Angers approached the counter

and asked her for directions, telling her that he was lost and trying to reach Findlay,

Ohio. Tr. 12. Wick stated that she “smelled alcohol” on him. Tr. 16.

       {¶3} Wick testified that she called the police when Angers went into the

bathroom. Tr. 13. Laura Fischbach (“Fischbach”), a dispatcher for the city of St.

Marys, received this call from Wick at 6:39 A.M. Tr. 5. While Wick was on the

phone, Angers walked out of the bathroom. Tr. 13. She testified that, when Angers

saw her on the phone, he walked out of the store fast and got in his car. Tr. 13-14.

Wick did not believe that Angers ever pumped gas while he was at the station. Tr.



                                         -2-
Case No. 2-21-04


18. Wick stated that she observed Angers pull out of the gas station parking lot,

drive on the wrong side of the road, and then drive through a red light. Tr. 14.

          {¶4} Fischbach obtained Angers’s license plate number and the color of his

vehicle from Wick. Tr. 4. She also found out from Wick that Angers was driving

eastbound on State Route 33. Tr. 4. Fischbach then relayed this information to

Sergeant Thomas Kennedy (“Sergeant Kennedy”) of the St. Marys Police

Department. Tr. 26, 28. Sergeant Kennedy testified that “at that point in the

morning * * * and that whole time period there wasn’t a lot of traffic * * * due to

the whole pandemic shutdown * * *.” Tr. 28. He then said, “I only saw one vehicle

heading eastbound on 33. I was able to catch up to that vehicle verify that it was

the same license plate * * * and conducted a traffic stop with it on the overpass.”

Tr. 28.

          {¶5} Sergeant Kennedy then got out of his police car and approached

Angers’s vehicle. Tr. 29. Around this time, Patrolman Scott Buschur (“Patrolman

Buschar”) arrived at the scene in his patrol car. Ex. 1. Sergeant Kennedy testified

about his initial interaction with Angers as follows:

          As I spoke with him it was really hard to really s[m]ell anything
          as far as alcohol or anything. The[re] was a very strong odor of
          Cigarette smoke coming from the vehicle um—well it just kinda
          smelled dirty almost of urine or something like that um—I asked
          Mr. Angers if he had anything to drink um—and he stated he
          didn’t um—it was hard to observe his eyes also because of his
          glasses and a the[y’re] thick and I believe they were kinda dirty
          at the time so it was very hard to see if * * * his eyes were blood
          shot or not. * * * [T]he wind up on the overpass made it hard to

                                          -3-
Case No. 2-21-04


       s[m]ell anything * * * so at that point I got his drivers license from
       him, returned to my patrol car, ran his information * * *. I asked
       Patrolman Buschur to go up and speak with him * * * to see if he
       was able to smell anything.

Tr. 29. Sergeant Kennedy then returned to the vehicle and “asked Mr. Angers to

step out of the vehicle” and “asked him to perform several standardized field

sobriety test[s] which he agreed to do.” Tr. 30.

       {¶6} Sergeant Kennedy then asked Angers to take off his glasses to perform

the Horizontal Gaze Nystagmus Test (“HGN Test”). Tr. 31. He testified that,

“[o]nce he [Angers] took his glasses off I did observe that his eyes were red, watery,

and bloodshot.” Tr. 31. At this point, he also “detect[ed] an odor of * * * an

alcoholic beverage coming from” Angers. Tr. 34. Sergeant Kennedy testified that

he observed “[s]ix out of six” clues as he administered the HGN Test. Tr. 32. After

the field sobriety tests, Sergeant Kennedy concluded that Angers was impaired and

informed Angers that he was under arrest. Tr. 34. Angers then admitted “that he

had drank the night before * * *.” Tr. 34.

       {¶7} On May 4, 2020, a complaint was filed that alleged Angers had been

operating a vehicle under the influence of alcohol or drugs in violation of R.C.

4511.19(A)(1)(a). Doc. 1. Angers then entered a plea of not guilty to this charge.

Doc. 10. On September 30, 2020, he filed a motion to suppress that argued the

police did not have a legal basis to conduct a traffic stop of his vehicle or detain him

for field sobriety tests thereafter. Doc. 34.


                                          -4-
Case No. 2-21-04


       {¶8} On November 12, 2020, the trial court held a suppression hearing.

Doc. 110.    The prosecution called Fischbach, Wick, Sergeant Kennedy, and

Patrolman Buschur to testify. Tr. 2, 8, 26, 50. Video footage from the body cameras

worn by Sergeant Kennedy and Patrolman Buschur during the traffic stop and field

sobriety tests was also admitted into evidence. Ex. 1. On December 10, 2020, the

trial court issued an entry that denied the motion to suppress. Doc. 60.

       {¶9} On April 9, 2020, Angers appeared before the trial court and changed

his plea to no contest. Doc. 86. After accepting Angers’s plea and finding him

guilty, the trial court proceeding to sentencing. Doc. 86. Angers filed his notice of

appeal on April 13, 2021. Doc. 93. On appeal, he raises the following two

assignments of error:

                             First Assignment of Error

       The trial court abused its discretion in admitting the evidence
       obtained after the traffic stop because there was not reasonable
       suspicion for a ‘Terry Stop’ of the defendant’s vehicle.

                           Second Assignment of Error

       The trial court abused its discretion in admitting evidence
       obtained after the officer expanded the scope of the stop from a
       ‘Terry Stop’ to an OVI Investigation without reasonable
       suspicion to do so.

                              First Assignment of Error

       {¶10} Angers argues that the police officer did not have a reasonable,

articulable suspicion to stop his vehicle.


                                             -5-
Case No. 2-21-04


                                  Legal Standard

       {¶11} The Fourth Amendment to the United States Constitution protects

citizens “against unreasonable searches and seizures * * *.” Fourth Amendment,

United States Constitution. The Ohio Constitution offers a parallel provision to the

Fourth Amendment of the Federal Constitution that has been held to afford the same

level of protection as the United States Constitution. State v. Hoffman, 141 Ohio

St.3d 428, 2014-Ohio-4795, 25 N.E.3d 993, ¶ 11, citing State v. Robinette, 80 Ohio

St.3d 234, 1997-Ohio-343, 685 N.E.2d 762 (1997).

       {¶12} “The Fourth Amendment does not proscribe all state-initiated

searches and seizures; it merely proscribes those which are unreasonable.” Florida

v. Jimeno, 500 U.S. 248, 250, 111 S.Ct. 1801, 114 L.Ed.2d 297 (1991), citing Katz

v. United States, 389 U.S. 347, 360, 88 S.Ct. 507, 19 L.Ed.2d 576 (1967). Thus,

“[t]he touchstone of the Fourth Amendment is reasonableness.” Jimeno at 250.

“[A] police stop of a motor vehicle and the resulting detention of its occupants has

been held to be a seizure under the Fourth Amendment.” State v. Kerr, 3d Dist.

Allen No. 1-17-01, 2017-Ohio-8516, ¶ 13, citing Delaware v. Prouse, 440 U.S. 648,

99 S.Ct. 1391, 59 L.Ed.2d 660 (1979).

       {¶13} “In order to initiate a constitutionally permissible traffic stop, law

enforcement must, at a minimum, have a reasonable, articulable suspicion to believe

that a crime has been committed or is being committed.” State v. Smith, 2018-Ohio-



                                        -6-
Case No. 2-21-04


1444, 110 N.E.3d 944, ¶ 8 (3d Dist.), citing State v. Andrews, 57 Ohio St.3d 86, 565

N.E.2d 1271 (1991).

       “The Supreme Court of Ohio has defined ‘reasonable articulable
       suspicion’ as ‘specific and articulable facts which, taken together
       with rational inferences from those facts, reasonably warrant the
       intrusion [upon an individual’s freedom of movement].’” State v.
       Shaffer, 2013-Ohio-3581, 4 N.E.3d 400, ¶ 18 (3d Dist.), quoting
       State v. Bobo, 37 Ohio St.3d 177, 178, 524 N.E.2d 489 (1988),
       quoting Terry v. Ohio, 392 U.S. 1, 21-22, 88 S.Ct. 1868, 20 L.Ed.2d
       889 (1968). “Reasonable suspicion entails some minimal level of
       objective justification for making a stop—that is, something more
       than an inchoate and unparticularized suspicion or ‘hunch,’ but
       less than the level of suspicion required for probable cause.” Kerr,
       supra, at ¶ 15, quoting State v. Jones, 70 Ohio App.3d 554, 556-
       557, 591 N.E.2d 810 (2d Dist. 1990).

(Bracketed Text Sic.) Smith at ¶ 9. “Furthermore, these circumstances are to be

viewed through the eyes of the reasonable and prudent police officer on the scene

who must react to events as they unfold.” Andrews at 88-89. “A court reviewing

the officer’s actions must give due weight to his experience and training and view

the evidence as it would be understood by those in law enforcement.” Id. at 88.

       {¶14} While courts generally examine the knowledge of the police officer at

the time of the traffic stop, “different considerations apply” in circumstances where

“an investigative stop is made in sole reliance upon a police dispatch * * *.”

Maumee v. Weisner, 87 Ohio St.3d 295, 297, 1999-Ohio-68, 720 N.E.2d 507 (1999).

       A police officer need not always have knowledge of the specific
       facts justifying a stop and may rely, therefore, upon a police
       dispatch or flyer. United States v. Hensley (1985), 469 U.S. 221,
       231, 105 S.Ct. 675, 681, 83 L.Ed.2d 604, 613. * * * When a
       dispatch is involved, therefore, the stopping officer will typically

                                         -7-
Case No. 2-21-04


       have very little knowledge of the facts that prompted his fellow
       officer to issue the dispatch. The United States Supreme Court
       has reasoned, then, that the admissibility of the evidence
       uncovered during such a stop does not rest upon whether the
       officers relying upon a dispatch or flyer ‘were themselves aware
       of the specific facts which led their colleagues to seek their
       assistance.’ [(Emphasis sic.) Id.] It turns instead upon ‘whether
       the officers who issued the flyer’ or dispatch possessed reasonable
       suspicion to make the stop. Id. at 231[.]

(Citations omitted.) Weisner at 297. “[W]here an officer making an investigative

stop relies solely upon a dispatch, the state must demonstrate at a suppression

hearing that the facts precipitating the dispatch justified a reasonable suspicion of

criminal activity.” (Emphasis sic.) Id. at 298.

       {¶15} In turn, when the dispatcher’s information comes exclusively from an

informant’s tip, courts must examine that tip to determine its “weight and reliability

* * *.” Weisner, supra, at 299.

       In attempting to ascertain whether information provided by an
       informant’s tip bore some indicia of reliability that established
       reasonable suspicion for an investigatory stop, many courts,
       including this court, have found it useful to place the informant
       into one of three categories: (1) anonymous informant, (2) known
       informant (someone from the criminal world who has provided
       previous reliable tips), and (3) identified citizen informant.
       Maumee v. Weisner, 87 Ohio St.3d 295, 300, 720 N.E.2d 507
       (1999); State v. Jordan, 104 Ohio St.3d 21, 2004-Ohio-6085, 817
       N.E.2d 864, ¶ 36, overruled on other grounds, State v. Harper, 160
       Ohio St.3d 480, 2020-Ohio-2913, 159 N.E.3d 248.

       ***

       [W]hen ‘the information possessed by the police before the stop
       stems solely from an informant’s tip, the determination of
       reasonable suspicion will be limited to an examination of the

                                         -8-
Case No. 2-21-04


       weight and reliability due that tip.’ [Weisner] at 299, 720 N.E.2d
       507. ‘The appropriate analysis, then, is whether the tip itself has
       sufficient indicia of reliability to justify the investigative stop.’ Id.
       Acknowledging the three recognized categories of informants, we
       noted that an anonymous informant was comparatively
       unreliable and would consequently require independent police
       corroboration in order to demonstrate some indicia of reliability.
       Id. at 300, 720 N.E.2d 507. By contrast, we determined that an
       identified citizen informant may be highly reliable and, therefore,
       a strong showing as to other indicia of reliability may be
       unnecessary. Id.

State v. Tidwell, --- Ohio St.3d ---, 2021-Ohio-2072, --- N.E.3d ---, ¶ 29, 31.

       As to the informant’s basis of knowledge, the courts consider
       ‘personal observation’ to be more reliable than ‘a secondhand
       description.’ [Weisner] at 302. Other elements that add
       credibility are ‘immediacy’ of the citizen's call, ‘as it avoids
       reliance upon the informant’s memory,’ and the informant’s
       motivation. Id. It is important to remember, however, that all
       these factors are reviewed together under the totality of the
       circumstances and therefore, we do not review each articulated
       reason for the stop in isolation. Id.; see State v. Batchili, 113 Ohio
       St.3d 403, 2007-Ohio-2204, 865 N.E.2d 1282 (2007), paragraph
       two of the syllabus.

State v. Hancock, 3d Dist. Auglaize No. 2-15-17, 2016-Ohio-2671, ¶ 10.

       {¶16} “To deter Fourth Amendment violations, the Supreme Court of the

United States has adopted an exclusionary rule under which ‘any evidence that is

obtained during an unlawful search or seizure will be excluded from being used

against the defendant.’” Kerr, supra, at ¶ 17, quoting State v. Steinbrunner, 3d Dist.

Auglaize No. 2-11-27, 2012-Ohio-2358, ¶ 12. Thus, the appropriate remedy for a

Fourth Amendment violation is generally the suppression of any illegally obtained



                                         -9-
Case No. 2-21-04


evidence. State v. Harpel, 3d Dist. Hardin No. 6-20-03, 2020-Ohio-4513, ¶ 16,

quoting State v. O’Neal, 3d Dist. Allen No. 1-07-33, 2008-Ohio-512, ¶ 19.

       {¶17} “Appellate review of a decision on a motion to suppress presents a

mixed question of law and fact.” State v. Burnside, 100 Ohio St.3d 152, 2003-Ohio-

5372, 797 N.E.2d 71, ¶ 8.

       At a suppression hearing, the trial court assumes the role of trier
       of fact and, as such, is in the best position to evaluate the evidence
       and the credibility of witnesses. [Burnside at ¶ 8]. See also State
       v. Carter, 72 Ohio St.3d 545, 552[, 651 N.E.2d 965] (1995). When
       reviewing a ruling on a motion to suppress, deference is given to
       the trial court’s findings of fact so long as they are supported by
       competent, credible evidence. Burnside at ¶ 8, citing State v.
       Fanning, 1 Ohio St.3d 19[, 437 N.E.2d 583] (1982). With respect
       to the trial court’s conclusions of law, however, our standard of
       review is de novo; therefore, we must decide whether the facts
       satisfy the applicable legal standard. [Burnside at ¶ 8], citing State
       v. McNamara, 124 Ohio App.3d 706, 710[, 707 N.E.2d 539] (4th
       Dist. 1997).

(Brackets sic.) Harpel at ¶ 16, quoting State v. Sidney, 3d Dist. Allen No. 1-19-32,

2019-Ohio-5169, ¶ 8.

                                    Legal Analysis

       {¶18} In this case, the police relied on the tip they received through dispatch

as the basis for initiating a traffic stop of Angers’s vehicle. Tr. 40. For this reason,

we must examine the “weight and reliability due th[is] tip.” Weisner, supra, at 299.

At the suppression hearing, Wick, Fischbach, Sergeant Kennedy, Patrolman

Buschur, and Angers testified. Tr. 2, 8, 26, 50, 57. The prosecution also introduced

a recording of the call between Wick and Fischbach. Ex. 1. We will examine this

                                         -10-
Case No. 2-21-04


evidence to determine whether the State “demonstrate[d] * * * that the facts

precipitating the dispatch justified a reasonable suspicion of criminal activity.”

Weisner, supra, at 297.

       {¶19} At the time that Wick gave her tip over the phone, she provided her

name to the dispatcher. Ex. 1. She also gave the name and location of the business

where she worked and from which she was making this call. Ex. 1. See State v.

Hines, 11th Dist. Lake No. 2004-L-066, 2005-Ohio-4208, ¶ 17 (considering the fact

that a citizen informant “left her name and telephone number with the police

dispatcher” to be an indicator of reliability). As such, Wick was an “identified

citizen informant.” Tidwell, supra, at ¶ 29.

       {¶20} Wick also relayed information about her personal observations of

Angers’s condition. See State v. Loop, 4th Dist. Scioto No. 93CA2153, 1994 WL

88041, *3 (Mar. 14, 1994), quoting State v. Carstensen, 2d Dist. Miami No. 91-CA-

13, 1991 WL 270665, *2 (Dec. 18, 1991) (“Information from an ordinary citizen

who has personally observed what appears to be criminal conduct carries with it

indicia of reliability and is presumed to be reliable.”). She told the dispatcher that

Angers could “barely stand up” in the gas station store and appeared to be “really

drunk.” Ex. 1. Tr. 16-17. She stated that Angers told her that “he[ had] been driving

around for the last four hours, lost, trying to get to Findlay.” Ex. 1. Tr. 16-17.

       {¶21} Wick      also    described    a    situation   that    was    occurring

contemporaneously to her phone call with the dispatcher. See State v. Rutherford,

                                         -11-
Case No. 2-21-04


2d Dist. Montgomery No. 28486, 2020-Ohio-1309, ¶ 18 (finding the fact that a

citizen informant “called contemporaneously as the incident happened” to be a

factor that supported the tip’s reliability). While she was on the phone, Wick

observed Angers leave the store; get into his car; pull onto the roadway; drive on

the wrong side of the road; and drive through a red light. Ex. 1. Tr. 14, 25. See

State v. Borum, 9th Dist. Summit No. 27167, 2014-Ohio-5639, ¶ 8 (“The immediacy

of the report lends further credibility to the tip, as the informant’s account is not

completely dependent on memory.”).

       {¶22} Wick was still able to see Angers’s vehicle from her vantage point in

the gas station store as the police car pulled behind Angers’s vehicle. Tr. 23. Ex.

1. On the phone, Wick informed the dispatcher that the police car was behind

Angers’s vehicle. Ex. 1. The dispatcher relayed this information to Sergeant

Kennedy. Ex. 1. Wick was able to see the police initiate a traffic stop of Angers’s

vehicle while she was still on the phone with the dispatcher. Ex. 1.

       {¶23} Further, Wick accurately described the color of Angers’s car; the road

on which Angers was traveling; the direction that he was traveling; and his license

plate number. Ex. 1. See State v. Boiani, 8th Dist. Cuyahoga No. 98314, 2013-

Ohio-1342, ¶ 34 (considering the facts that the identified citizen informant

“provided accurate information about [the defendant’s] * * * vehicle and location

as well as accurate identification of himself [the citizen informant]”). The police

were able to identify Angers’s vehicle on the basis of this information. Tr. 28, 39.

                                        -12-
Case No. 2-21-04


       {¶24} Having examined the facts of this case under the totality of the

circumstances, we conclude that the tip from the identified citizen informant had

sufficient indicia of reliability to serve as a legal basis for an investigative traffic

stop of Angers’s vehicle. Since this tip provided the police with a reasonable,

articulable suspicion that Angers was engaged in criminal activity, the trial court

did not err in concluding that the initial traffic stop was legally justified.

Accordingly, Angers’s first assignment of error is overruled.

                             Second Assignment of Error

       {¶25} Angers argues that the police officer did not have a legal basis to

expand the scope of this traffic stop to include field sobriety tests.

                                    Legal Standard

       {¶26} “[T]here are three distinct stages in the typical * * * [OVI] scenario:

(1) the initial stop; (2) the request that the driver submit to field sobriety tests; and

(3) the arrest.” State v. Dierkes, 11th Dist. Portage No. 2008-P-0085, 2009-Ohio-

2530, ¶ 18, quoting State v. Richards, 11th Dist. Portage No. 98-P-0069, 1999 WL

1580980, *2 (Oct. 15, 1999). “In order to warrant removing a person from his

vehicle to conduct field sobriety tests, a police officer must have reasonable

articulable suspicion to believe that the person was driving under the influence of

drugs or alcohol.” State v. Swartz, 2d Dist. Miami No. 2008 CA 31, 2009-Ohio-

902, ¶ 11, quoting State v. Knox, 2d Dist. Greene App. No. 2005-CA-74, 2006-

Ohio-3039, ¶ 11.

                                          -13-
Case No. 2-21-04


       {¶27} “Whether an officer had a reasonable, articulable suspicion to

administer field sobriety tests is a ‘very fact-intensive’ determination.” State v.

Santiago, 195 Ohio App.3d 649, 2011-Ohio-5292, 961 N.E.2d 264, ¶ 13, quoting

State v. Wells, 2d Dist. Montgomery No. 20798, 2005-Ohio-5008, ¶ 9. In deciding

whether a police officer has a sufficient legal justification to administer field

sobriety tests, courts have considered the following factors:

       (1) the time and day of the stop (Friday or Saturday night as
       opposed to, e.g., Tuesday morning); (2) the location of the stop
       (e.g., whether near establishments selling alcohol); (3) any indicia
       of erratic driving before the stop that may indicate a lack of
       coordination (speeding, weaving, unusual braking, etc.); (4)
       whether there is a cognizable report that the driver may be
       intoxicated; (5) the condition of the suspect’s eyes (bloodshot,
       glassy, glazed, etc.); (6) impairments of the suspect’s ability to
       speak (slurred speech, overly deliberate speech, etc.); (7) the odor
       of alcohol coming from the interior of the car, or, more
       significantly, on the suspect’s person or breath; (8) the intensity
       of that odor, as described by the officer (‘very strong,’ ‘strong,’
       ‘moderate,’ ‘slight,’ etc.); (9) the suspect’s demeanor (belligerent,
       uncooperative, etc.); (10) any actions by the suspect after the stop
       that might indicate a lack of coordination (dropping keys, falling
       over, fumbling for a wallet, etc.); and (11) the suspect’s admission
       of alcohol consumption, the number of drinks had, and the
       amount of time in which they were consumed, if given.

State v. Schriml, 3d Dist. Marion No. 9-12-32, 2013-Ohio-2845, ¶ 26, quoting State

v. Evans, 127 Ohio App.3d 56, 711 N.E.2d 761, fn. 2 (11th Dist. 1998). None of

these factors are to be considered “in isolation.” State v. Null, 3d Dist. Logan No.

8-19-50, 2020-Ohio-3222, ¶ 19. However, courts generally uphold “an officer’s




                                        -14-
Case No. 2-21-04


decision to conduct roadside sobriety tests * * * where the officer bases his decision

on a number of factors.” Evans at 63.

                                    Legal Analysis

       {¶28} In this case, Wick called dispatch at roughly 6:39 A.M. on a Saturday

morning. Tr. 5. The traffic stop occurred shortly thereafter on an overpass down

the street from a gas station. Tr. 41. At the suppression hearing, Sergeant Kennedy

testified that, before he initiated the traffic stop of Angers’s vehicle, he did not see

Angers speed, run a red light, or drive on the wrong side of the road. Tr. 40-41. He

further testified that Angers promptly pulled over once the lights on the police

cruiser had been activated. Tr. 42. Thus, Sergeant Kennedy’s testimony indicates

that, by the time that he had effectuated this traffic stop, he had not personally

observed any signs that Angers’s driving was impaired.

       {¶29} At the suppression hearing, the State introduced video footage from

Sergeant Kennedy’s body camera. Ex. 1. This footage provides a clear view of

Angers during his entire interaction with the police and captures the statements that

he made to the officers on the scene. Ex. 1. In his testimony, Sergeant Kennedy

indicated that Angers did not have slurred speech, slow response times, or

noticeably impaired movements as he was answering questions. Tr. 43-44.

       {¶30} Our review of this video footage confirms these representations. Ex.

1. In response to several requests from Sergeant Kennedy, Angers can be seen

rolling down his window, turning down the volume of his radio, obtaining his

                                         -15-
Case No. 2-21-04


license from his wallet, and answering several questions without any apparent

difficulty or noticeable delay. Ex. 1. Further, when asked, Angers denied having

had anything to drink. Ex. 1. When Sergeant Kennedy mentioned the tip from

someone at the gas station, Angers indicated that he had not acted odd. Ex. 1.

       {¶31} After obtaining Angers’s driver’s license, Sergeant Kennedy

approached Patrolman Buschur, who was standing behind Angers’s vehicle, and

said, “Stick your head in there and see if you smell anything. I don’t smell anything.

And his eyes don’t even look bloodshot.” Ex. 1. In response, Patrolman Buschur

began walking towards the driver’s side window to speak with Angers while

Sergeant Kennedy ran Angers’s driver’s license in his patrol car. Ex. 1.

       {¶32} The State introduced the video footage from Patrolman Buschur’s

body camera at the suppression hearing. Ex. 1. In this footage, Angers can be seen

unscrewing the cap of a water bottle, taking a drink from the bottle, and screwing

the cap back onto the water bottle without any apparent difficulty. Ex. 1. He further

answered several questions from Patrolman Buschur without slurring his speech or

manifesting delayed response times. Ex. 1. At no point was Angers belligerent or

uncooperative with the police officers. Ex. 1.

       {¶33} After speaking with Angers briefly, Patrolman Buschur walked back

towards the patrol car to speak with Sergeant Kennedy. Ex. 1. Sergeant Kennedy

asked, “Did you smell anything?” Ex. 1. Patrolman Buschur replied, “It smells like

vanilla tobacco. It’s kind of overwhelming.” Ex. 1. When Sergeant Kennedy said,

                                        -16-
Case No. 2-21-04


“I don’t smell any alcohol,” Patrolman Buschur replied, “I didn’t get alcohol either.”

Ex. 1. Sergeant Kennedy then stated, “I don’t know, man.” Ex. 1.

       {¶34} At this point, Sergeant Kennedy can be seen exiting the police cruiser

and walking towards Angers’s vehicle. Ex. 1. When he approached the driver’s

side window, he told Angers to “step out here for me. Come out here to my car real

quick.” Ex. 1. Sergeant Kennedy then administered several field sobriety tests. Ex.

1. We must now determine whether the police had a reasonable, articulable

suspicion of criminal activity at the time that they ordered Angers out of his vehicle

to administer field sobriety tests.

       {¶35} At the suppression hearing, the testimony of the officers establishes

that only one of the eleven factors in Evans was present at the time that Angers was

ordered out of his vehicle for field sobriety tests. Evans, supra, at fn. 2. Besides

the “cognizable report that the driver may be intoxicated” from Wick, the police did

not testify that they observed any other indicators of intoxication or impairment that

would justify expanding the scope of the traffic stop to include field sobriety tests.

Schriml, supra, at ¶ 27, quoting Evans, supra, at fn. 2. Aside from this “cognizable

report,” the police had no other reason to believe that Angers was engaged in

criminal activity at the point that they decided to administer field sobriety tests.

       {¶36} A review of the body camera footage indicates that Wick’s tip was not

corroborated until after the police began to administer field sobriety tests. In fact,

the observations made by the police in between pulling behind Angers’s vehicle and

                                         -17-
Case No. 2-21-04


administering the field sobriety tests were arguably incongruent with the tip. By

that point, the police had not detected the odor of an alcoholic beverage, witnessed

signs of erratic driving, or determined whether Angers’s eyes were blood shot.

Further, Angers did not exhibit signs of impairment, such as a lack of coordination,

slurred speech, or belligerence. Angers also denied having had anything to drink.

       {¶37} At the suppression hearing, Sergeant Kennedy was asked what

conclusions he had drawn based on his observations up to the point when he decided

to expand the scope of the traffic stop to include field sobriety tests. Tr. 30. He

replied as follows:

       Based on the information we were given by the dispatcher, from
       the employee at Shell, and um-what I observed I thought it was
       either he wasn’t—even if I didn’t suspect * * * he was under the
       influence of alcohol at that moment. I thought there was [a]
       possibility that he could be impaired by some sort of a narcotic or
       something like that being that I didn’t smell anything so I wanted
       to make sure that he was okay to drive before I sent him on his
       way to drive an hour to Findlay so I was concerned that he could
       be under the influence and I wanted to verify that he was or
       wasn’t before I concluded the traffic stop.

(Emphasis added.) Tr. 30. However, before Angers was ordered out of his vehicle

to perform field sobriety tests, the police officers did not ask Angers if he had used

drugs or had taken any prescription medications. Ex. 1. Further, the police officers

did not testify that they had observed any indicators of drug use, alcohol use, or

impairment that would suggest Angers was operating a vehicle while under the

influence of alcohol or any other substance. Thus, this statement, in the context of


                                        -18-
Case No. 2-21-04


the other evidence in the record, ultimately communicates that Angers was detained

for field sobriety tests on the mere possibility of criminal activity rather than on the

basis of a reasonable, articulable suspicion of criminal activity.

        {¶38} On appeal, the State argues that “three factors justified further

investigation” and provided the police with the reasonable, articulable suspicion that

was necessary to conduct field sobriety tests. Appellee’s Brief, 8. These three

factors are:

        (1) Angers had missed the turn to the entrance ramp onto U.S. 33,
        which would enable him to get to I-75 North, which would have
        been the most direct route to his home in Findlay; (2) Angers’
        nervousness * * * as exhibited in his avoiding eye contact and only
        providing short answers to questions * * *; (3) the smell of tobacco
        and urine, which could mask any alcohol odor, and the tobacco
        could have been used as an attempted countermeasure to the
        detection of the odor of alcohol.

Appellee’s Brief, 7-8. However, for the following reasons, we conclude that these

factors do not provide a legal justification for expanding the scope of the traffic stop

under the circumstances of this case.

        {¶39} The first factor put forward by the State assumes that Angers was

driving towards Findlay and had missed his turn onto the overpass. However, at the

suppression hearing, Sergeant Kennedy affirmed that he did not “know whether

[Angers] * * * was going to turn [on the overpass] to get on the 29 going west or

[intended to] go[] straight towards Van Wert.”1 Tr. 41. A wrong turn is not, by


1
  Wick appears to have been aware that Angers was driving towards the Findlay area. Ex. 1. However, the
testimony of the police officers gives no indication that they were aware that Angers was trying to reach

                                                 -19-
Case No. 2-21-04


itself, an indication of impairment or criminal activity. But in this case, the police

did not even have a reason to believe that Angers was headed away from rather than

towards his intended destination.

         {¶40} As to the second factor, Angers did not, based on the video footage or

the testimony at the suppression hearing, exhibit indications “of conspicuous or

abnormal nervousness, such as ‘someone’s pulse beating heavily in their neck,’

pupil dilation, or out-of-place sweating * * *.” State v. Lawler, 2020-Ohio-849,

152 N.E.3d 962, ¶ 44 (3d Dist.). From the video footage, Angers’s eye contact with

the officers did not appear abnormal based upon where the officers were standing

in relation to him while he was sitting inside his vehicle. Angers was also not

making “furtive glances” or movements as he spoke with the officers. State v.

Casey, 12th Dist. Warren No. CA2013-10-090, 2014-Ohio-2586, ¶ 27.

         {¶41} Further, Angers answered the questions asked by the police. Ex. 1.

His answers to questions were not “evasive or implausible * * *.” State v. McCrone,

63 Ohio App.3d 831, 837, 580 N.E.2d 468 (9th Dist. 1989). These answers also

were not incoherent or inconsistent with each other. See State v. Matzinger, 2017-

Ohio-324, 81 N.E.3d 841, ¶ 30 (4th Dist.). He also complied with Sergeant


Findlay. Tr. 41. Before he was ordered out of his vehicle, Angers admitted to the police that he had gotten
lost during his drive. Ex. 1. However, he never stated that his intended destination was Findlay. Ex. 1.
Angers only indicated that he was from the Findlay area. Ex. 1. The police never asked where he was headed
before he exited his vehicle for field sobriety tests. Ex. 1. Thus, the police appear to have only been aware
that Angers was from the Findlay area. Ex. 1. At the suppression hearing, the State asked Sergeant Kennedy
if Angers had passed the exit ramp that would have led him towards Findlay. Tr. 29. However, without
knowing where Angers meant to go, this information does not suggest that Angers was headed away from
his intended destination.

                                                   -20-
Case No. 2-21-04


Kennedy’s request to produce his driver’s license. See McCrone at 837. While the

State argues that Angers was giving “short answers” to the questions asked by the

police, this was largely due to the nature of the questions that were posed by the

officers. Appellee’s Brief, 7-8. The types of questions asked by the officers were

not likely to elicit answers longer than those given by Angers.

       {¶42} Finally, the assertion that Angers was using tobacco as a

countermeasure to mask the smell of alcohol is wholly speculative. The evidence

in the record does not indicate that Angers was even smoking at the time of the

police stop. A general smell of tobacco in his car does not, by itself, support an

inference that Angers was attempting to mask the smell of an alcoholic beverage.

See State v. Wardle, 7th Dist. Mahoning No. 16 MA 0150, 2017-Ohio-9238, ¶ 11.

Further, the testimony of the officers did not include observations that would

suggest that Angers appeared to be using tobacco as a countermeasure. Thus, the

State has not supported this argument with any other facts that would indicate that

this tobacco smell was “an attempted countermeasure.” Appellee’s Brief, 7-8.

Thus, under the facts of this case, the three factors identified by the State on appeal

do not establish that the police had a reasonable, articulable suspicion to expand the

scope of the traffic stop to include field sobriety tests.

       {¶43} Given the facts of this case, we conclude that the police did not have

the reasonable, articulable suspicion that was necessary to detain Angers for field

sobriety tests and that the trial court erred in denying his motion to suppress.

                                          -21-
Case No. 2-21-04


Angers’s second assignment of error is, therefore, sustained. Accordingly, his

conviction is reversed, and this case is remanded to the trial court for further

proceedings that are consistent with this opinion.

                                    Conclusion

       {¶44} Having found error prejudicial to the appellant in the particulars

assigned and argued, the judgment of the Auglaize County Municipal Court is

reversed.

                                                           Judgment Reversed
                                                         And Cause Remanded

ZIMMERMAN and MILLER, J.J., concur.

/hls




                                        -22-